MARY'S OPINION HEADING                                           







NO. 12-08-00421-CR
 
IN
THE COURT OF APPEALS 
 
TWELFTH COURT OF
APPEALS DISTRICT
 
TYLER,
TEXAS
NATHANIEL
HOWARD, III,                      §                      APPEAL FROM THE 7TH
APPELLANT
 
V.                                                                    §                      JUDICIAL
DISTRICT COURT
 
THE
STATE OF TEXAS,
APPELLEE                                                   §                      SMITH
 COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM
OPINION
PER
CURIAM
            Nathaniel
Howard III appeals his conviction for aggravated sexual assault.  Appellant
pleaded guilty and a jury assessed punishment at imprisonment for life. 
Appellant’s counsel filed a motion to withdraw and a brief in support of that
motion in compliance with Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969).  Thereafter, Appellant filed a pro se
brief.  We dismiss Appellant’s appeal.
 
Analysis Pursuant to Anders v. California
            Appellant’s
counsel filed a brief in compliance with Anders and Gainous,
stating that he is well acquainted with the facts in this case and has
diligently reviewed the appellate record.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), Appellant’s brief presents a chronological summation of the
procedural history of the case, and further states that Appellant’s counsel is
of the opinion that the record reflects no reversible error and counsel is unable
to raise any arguable issues for appeal.  
Appellant
filed a pro se brief in which he raised issues concerning sufficiency of the
evidence and ineffective assistance of counsel.  We have considered counsel’s
brief and Appellant’s pro se brief and conducted our own independent review of
the record.  We have found no reversible error.  See Bledsoe v. State,
178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).
 
Conclusion
            As
required, Appellant’s counsel has moved for leave to withdraw.  See In re
Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig.
proceeding); Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991).  We are in agreement with Appellant’s counsel that the appeal is
wholly frivolous.  Accordingly, his motion to withdraw is hereby granted,
and we dismiss this appeal.  See In re Schulman,
252 S.W.3d at 408-09.
            Counsel
has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a
petition for discretionary review.  See Tex. R. App. P. 48.4; In re Schulman, 252
S.W.3d at 411 n.35.  Should Appellant wish to seek further review of this case
by the Texas Court of Criminal Appeals, he must either retain an attorney to
file a petition for discretionary review or he must file a pro se petition for
discretionary review.  Any petition for discretionary review must be filed
within thirty days from the date of this opinion or the date the last timely
filed motion for rehearing is overruled by this court.  See Tex. R. App. P. 68.2.  Any petition for
discretionary review must be filed with this court, after which it will be
forwarded to the Texas Court of Criminal Appeals along with the rest of the
filings in the case.  See Tex. R.
App. P. 68.3.  Any petition for discretionary review should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 68.4; In re
Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered August 25,
2010.
Panel consisted of Worthen, C.J.,
Griffith, J., and Hoyle, J.
 
 
 
 
 
 
(DO NOT PUBLISH)